Citation Nr: 0838864	
Decision Date: 11/10/08    Archive Date: 11/20/08

DOCKET NO.  02-08 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs 
Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to accrued benefits.


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 






INTRODUCTION

This matter originally came before the Board of Veterans 
Appeals ("BVA" or "Board") on appeal from a January 2001 
rating decision of the Department of Veterans Affairs 
("VA") Regional Office ("RO") in Manila, Philippines in 
which the RO denied the benefits sought on appeal.  The 
appellant, the surviving spouse of a veteran who had active 
service from December 1941 to May 1946 and who died in July 
1999, appealed that decision to the BVA.  Thereafter, the RO 
referred the case to the Board for appellate review.  

In March 2003 and November 2004, the Board remanded the case 
to the RO for additional development.  The requested 
development has been completed; and the case has been 
returned to the Board for further review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The veteran died in July 1999 at the age of 79.  

3.  In the veteran's original death certificate, cardiac 
arrest with an antecedent cause of myocardial infarction was 
certified as the immediate cause of death; no other 
conditions were listed as either an underlying cause or as 
other significant conditions contributing to the veteran's 
death. 

4.  In an amended death certificate in August 1999, cardiac 
arrest with an antecedent cause of myocardial infarction was 
certified as the immediate cause of the veteran's death; 
Jacksonian seizure was listed as an underlying cause of 
death; and diabetes mellitus, ischemic heart disease, 
hypertension and chronic brain syndrome were listed as other 
significant conditions contributing to the veteran's death. 

5.  The veteran had established service connection for 
defective hearing rated as 40 percent disabling, paralysis of 
the left common personal nerve due to a left ankle fracture 
rated as 30 percent disabling, chronic brain syndrome rated 
as 30 percent disabling, scars of the left shoulder and left 
ankle assigned a noncompensable rating and residuals of 
malaria assigned a noncompensable rating when he died; he was 
not service-connected for any other disabilities at the time 
of death.  

6.  At the time of the veteran's death, there were no due, 
but unpaid, benefits to which the veteran was entitled at 
death under existing ratings or decisions, or those based on 
evidence in the file at date of death.

7.  The more credible and persuasive evidence of record fails 
to demonstrate that a service-connected disability was the 
immediate or underlying cause of the veteran's death, nor 
does the evidence demonstrate that a service-connected 
disability was etiologically related to the cause of the 
veteran's death or hastened death.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
the cause of the veteran's death under the provisions of 
Section 1310, Title 38, United States Code, have not been 
met. 38 U.S.C.A. §§ 1310, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.312(a) (2007).

2.	The criteria for entitlement to accrued benefits have 
not been met. 38 U.S.C.A. § 5121 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.1000 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 ("VCAA") that became 
law in November 2000.  The VCAA provides, among other things, 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence. 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 38 
C.F.R. § 3.159 (2007).  

With respect to the appellant's claims of entitlement to 
service connection for the cause of the veteran's death and 
accrued benefits, the Board finds that VA has met all 
statutory and regulatory notice and duty to assist 
provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2007).  In this regard, the Board 
observes that the appellant was provided two separate letters 
dated in April 2003 and September 2005 that essentially 
informed her of the duty to notify provisions of the VCAA. 
See  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  From these 
letters, the appellant was made aware that it was ultimately 
her responsibility to give VA any evidence pertaining to her 
claims and to provide any relevant evidence in her possession 
in support of her claims.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) [Pelegrini II].  Although neither of the 
letters was sent prior to the initial adjudication of the 
appellant's claims, the Board finds that the belated notice 
was not prejudicial to the appellant since: (1) she was 
provided adequate notice, (2) her claims were readjudicated 
and (3) the appellant was provided Supplemental Statements of 
the Case explaining the readjudication of her claims in July 
2003 and August 2008, respectively. Mayfield  v. Nicholson, 
499 F.3d 1317 (Fed. Cir. 2007) [Mayfield III].  

In making the foregoing findings, the Board observes that 38 
C.F.R. § 3.159 
(VA's regulation concerning VA assistance in developing 
claims) has been revised in part recently.  These revisions 
became effective as of May 30, 2008, and several portions of 
the revisions are pertinent to the case at hand. See 73 Fed. 
Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule 
removes the third sentence of 
38 C.F.R. § 3.159(b)(1), which had stated that VA will 
request the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  The final 
rule also removes the fourth sentence of 38 C.F.R. § 
3.159(b)(1), previously indicating that if VA does not 
receive the necessary information and evidence requested from 
the claimant within one year of the date of the notice, VA 
cannot pay or provide any benefits based on that 
application.  The revised sentence reflects that the 
information and evidence that the claimant is informed that 
he or she is to provide must be provided within one year of 
the date of the notice.  Finally, under 38 C.F.R. 
§ 3.159(b)(3), no duty to provide section 38 U.S.C.A. 
§ 5103(a) notice arises upon receipt of a Notice of 
Disagreement ("NOD") or when, as a matter of law, 
entitlement to the benefit claimed cannot be established.  VA 
may continue to have an obligation to provide adequate 
section 38 U.S.C.A. § 5103(a) notice despite receipt of an 
NOD if the claim was denied and compliant notice was not 
previously provided. See Mayfield v. Nicholson, 444 F.3d 
1328, 1333-34 (Fed. Cir. 2006) [Mayfield II]. 

However, in addition to the foregoing, the Board also 
observes that certain additional VCAA notice requirements may 
attach in the context of a claim for DIC benefits based on 
service connection for cause of death.  Generally, section 
5103(a) notice for a DIC case must include: (1) a statement 
of the conditions, if any, for which a veteran was service-
connected at the time of his or her death; (2) an explanation 
of the evidence and information required to substantiate a 
DIC claim based on a previously service-connected condition; 
and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not 
yet service-connected.  In addition, the content of the 
section 5103(a) notice letter will depend upon the 
information provided in the claimant's application. Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  

In this case, the veteran was service-connected for defective 
hearing, paralysis of the left common personal nerve due to a 
left ankle fracture, chronic brain syndrome, scars of the 
left shoulder and left ankle and residuals of malaria during 
his lifetime.  The Board acknowledges that the appellant has 
contended that the veteran's death is related to his service-
connected chronic brain syndrome in that (1) the veteran's 
chronic brain syndrome was associated medically during his 
lifetime with Jacksonian epilepsy secondary to a left side 
cortical injury; (2) the appellant believes that the veteran 
experienced a Jacksonian seizure associated with his chronic 
brain syndrome on the day of his death; and (3) the appellant 
believes that the seizure the veteran had on the day of his 
death ultimately contributed to his death. See December 1957 
VA medical record; January 2004 statement in support of 
claim.  To the extent that the April 2003 and September 2005 
VCAA letters were inadequate in terms of the mandates of 
Hupp, the Board finds that this error was not prejudicial to 
the appellant due to the particular factual circumstances of 
this case.  

In this regard, the Board observes that the United States 
Court of Appeals for the Federal Circuit (the "Federal 
Circuit" or "Federal Circuit Court") has stated that all 
VCAA notice errors are presumed prejudicial and require 
reversal unless VA can show that the error did not affect the 
essential fairness of the adjudication. See Simmons v. 
Nicholson, 487 F.3d 892 (2007); Sanders v. Nicholson, 487 
F.3d 881 (2007).  To do this, VA must show that the purpose 
of the notice was not frustrated, such as by demonstrating 
that any defect was cured by actual knowledge on the part of 
the claimant, that a reasonable person could be expected to 
understand from the notice what was needed, that a benefit 
could not have been awarded as a matter of law, or perhaps 
where the claimant has stated that he or she has no further 
evidence to submit or where the record reflects that VA has 
obtained all relevant evidence.

In this case, the appellant was provided pertinent 
information as to what evidence was necessary to substantiate 
her claims in the VCAA letters referenced above.  The Board 
also provided the appellant with additional specific 
information in its March 2003 and November 2004 remands.  
More importantly, the record indicates that the appellant has 
demonstrated actual knowledge of what was needed to establish 
her claims as she submitted several statements in which she 
set forth her theory of entitlement to service connection for 
the cause of the veteran's death (discussed above) and 
requested additional time to submit lay and medical evidence 
in support of her claims.  Lastly, the Board observes that 
the claims file contains private medical records and a 
private medical opinion obtained by the appellant in support 
of her claims.  VA also obtained an independent medical 
opinion as to the issue of whether the veteran's service-
connected chronic brain syndrome and/or associated epilepsy 
contributed to his death; and the appellant was given an 
opportunity to review and respond to this medical opinion 
prior to adjudication of her claims. See October 2000 VA 
medical opinion; November 2007 addendum VA medical opinion; 
August 2008 Supplemental Statement of the Case; September 
2008 report of contact with the appellant's response (the 
appellant reported to the RO that she understood the content 
of the August 2008 Supplemental Statement of the Case and 
that she had no additional evidence to submit in support of 
her claims).     

In terms of the evidence of record, the Board finds that VA 
has obtained all identified and relevant evidence.  The 
veteran's available service medical records, VA treatment 
records and identified private medical records have been 
obtained, to the extent possible. 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims file.  
Accordingly, the Board finds that the essential fairness of 
the adjudication was maintained in this case as the appellant 
has demonstrated actual knowledge of the evidence which was 
needed to establish her claims and VA has obtained all 
relevant evidence; as such, the purpose of VCAA notice was 
not frustrated given the facts of this case.  Thus, if it is 
determined that a VCAA deficiency occurred in this case, such 
defect has been cured.  In addition, since the Board 
concludes below that the preponderance of the evidence is 
against the appellant's claims, any questions as to the 
appropriate disability ratings or effective dates to be 
assigned to these claims are rendered moot, and no further 
notice is needed. Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

Therefore, since there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless and proceeds with a merits 
adjudication of the appellant's claims. Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006). 

B.  Service connection for the cause of the veteran's death

In this case, the veteran passed away on July [redacted], 1999 at the 
age of 79.  At 
the time of his death, the veteran was service-connected for 
(1) defective hearing, (2) paralysis of the left common 
personal nerve due to a left ankle fracture, (3) chronic 
brain syndrome, (4) scars of the left shoulder, (5) scars of 
the left ankle and (6) residuals of malaria, rated 
respectively as 40 percent, 30 percent, 30 percent and 
noncompensably disabling.  In the veteran's original death 
certificate signed by the veteran's son, Ma. A.V.C. III, M.D. 
("Dr. C."), cardiac arrest with an antecedent cause of 
myocardial infarction was certified as the immediate cause of 
the veteran's death.  No other conditions were listed on the 
original death certificate as either an underlying cause or 
as any other significant conditions contributing to the 
veteran's death. See original death certificate.  However, 
the veteran's death certificate was amended in August 1999 by 
Dr. C.  The amended death certificate reflects the immediate 
cause of the veteran's death as cardiac arrest with an 
antecedent cause of myocardial infarction.  Jacksonian 
seizure was then listed as an underlying cause of death.  In 
addition, diabetes mellitus, ischemic heart disease, 
hypertension and chronic brain syndrome were listed as other 
significant conditions contributing to the veteran's death. 
See amended death certificate; August 1999 affidavit of Dr. 
C.  
As referenced above, the appellant has essentially argued 
that service connection for the cause of the veteran's death 
is warranted in this case on the basis that: (1) the 
veteran's service-connected chronic brain syndrome was 
associated medically during his lifetime with Jacksonian 
epilepsy secondary to a left side cortical injury; (2) the 
veteran experienced a Jacksonian seizure on the day of his 
death; and (3) the Jacksonian seizure the veteran had on the 
day of his death ultimately contributed to his death. See 
December 1957 VA medical record; August 1999 affidavit of Dr. 
C.; Appellant's January 2004 statement in support of claim.
  
However, while viewing the evidence in the light most 
favorable to the appellant in this case, the Board finds that 
the more persuasive and credible evidence does not support 
the appellant's assertions that the veteran's death was in 
any way related to his military service or to his service-
connected disorders.  As such, the Board must conclude that 
the appellant's claim of entitlement to service connection 
for the cause of the veteran's death must be denied.    

Applicable law provides that service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury or disease contracted in the line of 
duty or for aggravation of a pre-existing injury or disease. 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2007).  In addition, service connection may also be 
granted for certain chronic diseases, such as organic 
diseases of the nervous system, heart disease, diabetes 
mellitus and hypertension, when such disease is manifested to 
a compensable degree within one year of separation from 
service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service. 38 C.F.R. § 3.303(d).  
Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of an in-service incurrence or aggravation of an injury or 
disease and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury. Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995).  

To establish service connection for the cause of a veteran's 
death pursuant to 
38 U.S.C.A. § 1310, the evidence must show that a disability 
incurred in or aggravated by military service either caused 
or contributed substantially or materially to cause the 
veteran's death.  For a service-connected disability to be 
the cause of a death, it must singly or with some other 
condition be the immediate or underlying cause of death or be 
etiologically related to the cause of death. Id.; 
38 C.F.R. § 3.312.  A contributory cause of death is 
inherently one not related to the principal cause.  In 
determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection. 38 C.F.R. § 3.312 (c)(1).  Therefore, in 
order for service connection for the cause of the veteran's 
death to be granted, it must be shown that a service-
connected disorder caused the death or substantially or 
materially contributed to it.  A service-connected disorder 
is one which was incurred in or aggravated by active service. 
38 U.S.C.A. §§ 1110, 1131, 1310. 

The Board initially observes for the record that a review of 
the veteran's available service medical records reveals no 
evidence suggesting that the veteran's ischemic heart 
disease, diabetes mellitus or hypertension manifested in 
service or that the veteran experienced symptomatology in 
service that can be associated with any of these conditions.  
In addition, the veteran's service medical records are devoid 
of evidence indicative of any type of problems with the 
veteran's heart that can be associated with his July 1999 
cardiac arrest/myocardial infarction.  

Turning to the veteran's post-service medical records, the 
Board observes that the claims file contains (1) private and 
VA medical records dated from December 1949 to March 1959, 
(2) private medical records dated from August 1983 to 
February 1998 and (3) private medical records dated the day 
of the veteran's death.  

A review of the veteran's initial medical records dated from 
December 1949 to March 1959 essentially reveals orthopedic 
and neurological examinations and treatment associated with 
injuries the veteran incurred during a jeep accident in 
service in May 1945.  These records appear to focus on the 
veteran's complaints of headaches, hearing loss, left ear 
pain and left ankle problems.  It was during this period of 
time that the veteran was diagnosed with chronic brain 
syndrome associated with Jacksonian epilepsy secondary to a 
left sided cortical injury that occurred during the May 1945 
accident; and was ultimately granted service connection for 
chronic brain syndrome secondary to a skull fracture. 
December 1954 and January 1958 VA medical records; VA 
examination reports dated in December 1956 and December 1957; 
January 1958 rating decision.  

In January 1958, the veteran's service-connected chronic 
brain syndrome appears to have been assigned a 30 percent 
evaluation under the provisions of 38 C.F.R. §§ 4.124a, 
4.132; Diagnostic Codes 8045-9311.  Under Diagnostic Code 
8045 (brain disease due to trauma), purely subjective 
complaints following trauma, such as headache, dizziness, 
insomnia, etc., recognized as symptomatic of brain trauma, 
were rated as 10 percent but no more under Diagnostic Code 
9304 (which provided for dementia due to head trauma).  
However, purely neurological disabilities such as hemiplegia, 
epileptiform seizures, facial nerve paralysis, etc. resulting 
from brain trauma were rated under the diagnostic codes 
specifically dealing with such disabilities. See 38 C.F.R. § 
4.124a, Diagnostic Code 8045.  In this case, the veteran's 
chronic brain syndrome was rated pursuant to 38 C.F.R. 4.132, 
Diagnostic Code 9311 for chronic brain syndrome of unknown 
cause.  The Board observes for the record that subsequent to 
the assignment of the veteran's disability rating, 38 C.F.R. 
4.132 was redesignated, effective November 7, 1996, as 38 
C.F.R. 4.130.

A review of the veteran's private medical records dated from 
August 1983 to February 1998 reveal that the veteran was seen 
several times with complaints of dizziness, back pains and 
chest pain.  Notably, even though the veteran's medical 
providers were apparently aware of his 1957 medical records 
diagnosing the veteran with Jacksonian seizures, the above-
referenced complaints were found to be associated with 
diagnoses of hypertension (August 1983 and March 1984 private 
medical records), arteriosclerotic cardiovascular disease 
(May 1986 private medical records) and angina pectoris 
(October 1988 private medical records).  These records also 
reveal that the veteran underwent at least three 
electrocardiographs ("ECG") and labwork due to complaints 
of back and chest pain, the results of which were reported to 
be within normal limits. May 1986, October 1988 and October 
1989 private medical records.  According to the letter from 
the veteran's most recent clinician, M.L-Q. M.D., the veteran 
was hospitalized in July 1998 twice due to chest pain for 
which he was subsequently diagnosed with community-acquired 
pneumonia, myocardial infarction ("M.I.") with congestive 
heart failure and diabetes mellitus. December 2004 letter 
from M.L-Q., M.D. with attached medical history, p. 4.  No 
reference to a seizure disorder was made at that time. Id.  

In addition to the foregoing, the Board observes that a 
medical history report signed by Dr. L-Q. contained in the 
claims file indicates that the veteran's son, Dr. C., called 
Dr. L-Q. on July 28, 1999, informing her that the veteran had 
stiffening of the right arm, shoulder and abdomen followed by 
chest pain. Id.  Dr. L-Q. reports that the veteran was given 
three medications to take at that time that consisted of 
isordil, calciblock and valium. Id.  Dr. L-Q. goes on to 
report in the medical history that on the morning of the 
veteran's death (July [redacted], 1999), the veteran came in to see 
her for a consultation.  She indicates that an ECG was done 
at that time; and that her impression was that the veteran 
suffered from arteriosclerotic cardiovascular disease 
("ASCVD") with myocardial ischema, diabetes mellitus 
("D.M.") and a probable seizure disorder.  She advised the 
veteran to take certain medications at that time and also 
advised him to see a neurologist.  She indicated that the 
veteran, in response, intimated to her that he had not been 
taking his drugs other than Glibenclimide for approximately 
two months. Id.  Dr. L-Q. then reported that Dr. C. called 
her later that afternoon of July [redacted], 1999 and told her that 
the veteran had had a cardiac arrest and was at the hospital.  
When Dr. L-Q. arrived at the hospital, she learned that the 
veteran was dead on arrival. Id., p. 5.  

Notably, the veteran's remaining medical records are 
contained in a single page of notes dated July [redacted], 1999.  It 
appears that these notes were prepared by Dr. C., as his last 
name seems to be pre-printed on the form as a personalized 
heading in the upper left hand corner of the document.  
However, the Board is uncertain if these treatment notes are, 
in fact, from Dr. C. rather than being the notes of Dr. L-Q. 
since they appear to reflect the veteran's complaints of 
chest pain, reference two separate blood pressure readings 
and also seem to report the undergoing of an EKG.  In 
addition, the notes appear to end with a recommendation for a 
neurological consult.  Since a statement from Dr. C. 
contained in the claims file (discussed below) reports that 
the veteran was unconscious when Dr. C. saw him on the day of 
his death and Dr. C. was unable to obtain a heart beat or 
blood pressure reading at that time, the Board questions the 
validity of the information contained in the medical note 
dated the date of the veteran's death.  In addition, the 
Board observes that the claims file contains a letter from 
Dr. C. dated in March 2007 in which Dr. C. reports that he 
has no additional medical records pertaining to the veteran 
available as these records had either been lost or not 
recorded. March 2007 letter from Dr. C. ("I had transferred 
from one office to another in my practice as G.P. and most of 
the medical records are left in those clinics and to the 
physicians who took over.  All of the (clinics) are now 
closed.  In the case of [the veteran] this is what happened 
and his consultations in our house are mostly not 
recorded"). 

According to an April 2004 letter from Dr. C. also contained 
in the claims file, Dr. C. stopped recording what happened 
during his medical consultations with the veteran in 1985. 
See April 2004 letter, p. 1.  However, Dr. C. indicated that 
his father told him sometime in either 1982 or 1983 that he 
suffered from epilepsy; and his father showed him paperwork 
in regards to a 1957 E.E.G. pertaining to his diagnosis of 
epilepsy and old prescription forms dated as early as 1959 in 
relationship to his epilepsy diagnosis. Id.  According to Dr. 
C., the veteran told him that he could sense when a seizure 
attack was forthcoming because he saw flashes of light and 
sensed a particular smell; and that these things were 
followed by either back pains, stiffening of the right arm 
and/or stiffening of the shoulder.  Dr. C. also reported that 
the veteran told him that when he felt a seizure attack was 
forthcoming, he would take medication.  However, the veteran 
also told him that he often missed taking his drugs. Id.  Dr. 
C. reported that he advised the veteran in the early 1990's 
that he should consult his VA medical providers due to the 
fact that he had been diagnosed with heart disease; and Dr. 
C. voiced his concerns to the veteran that his epileptic 
condition could trigger a heart attack.  However, the veteran 
refused to follow Dr. C.'s advice. Id., p. 2.  Dr. C. also 
indicated that he was responsible for referring the veteran 
to Dr. L-Q in 1998.  Dr. C. reported that three days prior to 
the veteran's death, the veteran complained of having a stiff 
right arm and shoulder, abdominal cramps, chest discomfort 
and increased blood pressure. Id.  On the day of his death, 
the veteran was brought to Dr. C. unconscious, without a 
blood pressure reading or heart sounds.  Dr. C. reports that 
the veteran had a rigid right arm, limp left arm and 
cold/clammy skin.  Dr. C. attempted to resuscitate the 
veteran without success.  The veteran was transported to a 
local hospital where he was declared dead on arrival. Id.  
The appellant declined to have an autopsy performed. Id., 
pgs. 2-3.  

In the veteran's original death certificate signed by Dr. C., 
cardiac arrest with an antecedent cause of myocardial 
infarction was certified as the immediate cause of the 
veteran's death.  No other conditions were listed as either 
an underlying cause or as other significant conditions 
contributing to the veteran's death in that certificate. See 
original death certificate.  However, the veteran's death 
certificate was amended in August 1999 by Dr. C. to reflect 
that the immediate cause of death as cardiac arrest with an 
antecedent cause of myocardial infarction.  Jacksonian 
seizure was listed as an underlying cause of death.  In 
addition, diabetes mellitus, ischemic heart disease, 
hypertension and chronic brain syndrome were listed as other 
significant conditions contributing to the veteran's death. 
See amended death certificate; August 1999 affidavit of Dr. 
C.  In an affidavit associated with the amended death 
certificate, Dr. C. reported that he had been involved in the 
management of the veteran's illness. August 1999 affidavit of 
Dr. C.  He indicated that it was his duty to sign the 
veteran's death certificate as he was the immediate attending 
physician.  He reported that in a state of confusion, grief 
and haste, he signed out the immediate cause of death as 
cardiac arrest with an antecedent cause of myocardial 
infarction but failed to include the underlying cause and 
other significant conditions contributing to death.  He also 
reported that he had failed to consider the information 
provided by the veteran's companion ("M.G.") as to the 
events that occurred the day of the veteran's death.  After 
considering all of this information. Dr. C. felt that the 
underlying cause of the veteran's death was a Jacksonian 
seizure. Id.  

In terms of the information obtained from the veteran's 
companion M.G. that was considered by Dr. C. in amending the 
veteran's death certificate, the Board observes that the 
claims file contains a lay affidavit from M.G. regarding the 
events on the afternoon of the veteran's death. May 2003 
affidavit of M.G.  According to the affidavit, M.G. was 
employed by the veteran and the appellant as a family helper 
prior to the veteran's death.  M.G. reports that on the 
afternoon of the day the veteran passed away, the veteran 
requested that she accompany him to purchase certain unnamed 
medications.  She states that after they bought these 
medications and were on their way home, the veteran began to 
complain of body weakness, stiffness of the body and back 
pain.  She reports that the veteran requested that she 
massage his back due to stiffness and that she also give him 
his medication during their drive.  She described the veteran 
at this time as "drooling saliva" and that he had "eyes 
that [looked] like he [was having] a convulsion." Id.  She 
indicated that the veteran lost consciousness on their way 
home; that he remained unconscious for approximately 30 
minutes; and that the veteran was then seen by the doctor 
[presumably Dr. C.] upon returning home. Id.  

As set forth above, the affidavit submitted by Dr. C. in 
August 1999 essentially contains a medical nexus opinion 
favorable to the appellant's claim.  In addition, the Board 
observes that the claims file also contains a medical opinion 
provided by Dr. L-Q in which Dr. L-Q. reported that the 
appellant had asked her to evaluate the veteran's medical 
record and cause of death as she was the last clinician who 
saw the veteran before he died. December 2004 letter from Dr. 
L-Q.  In her December 2004 letter, Dr. L-Q. reported that she 
was basing her medical opinion upon (1) a medical history 
"available to the family," (2) an interview with the 
appellant, (3) an interview with Dr. C. (the veteran's son), 
(4) a review of Dr. C.'s affidavit amending the veteran's 
death certificate and (5) an interview/affidavit of M.G., the 
veteran's companion who was with him at the time of his 
death. Id.  After reviewing this information, Dr. L-Q. opined 
that the veteran could have developed a partial seizure 
(Jacksonian seizure) which could have progressed to a 
generalized (grand mal) seizure leading to cardio-respiratory 
arrest. Id.  In stating so, Dr. L-Q. indicated that if this 
had happened, it could have been due to the veteran's failure 
to take his anti-convulsant drugs. Id., p. 1 ("Probably this 
could be due to the failure of patient to take anti-
convulsant drugs (?)).  However, in addition to the 
foregoing, Dr. L-Q. also reported that alternatively, the 
presentation or manifestation of the veteran's symptoms could 
also be attributed to a ventricular arrhythmia secondary to a 
myocardial injury and subsequent cerebral anoxia, leading to 
a seizure and death. Id.   

After reviewing the medical opinions of Dr. C. and Dr. L-Q. 
in conjunction with the other evidence of record, the Board 
finds the medical opinions insufficient to support the 
appellant's cause of death claim.  In this regard, the Board 
initially notes for the record its reservations with the 
evidence submitted by Dr. C. in that Dr. C. acknowledged his 
failure to document treatment provided to the veteran during 
the time period from 1985 to 1999; and also initially signed 
a death certificate that found no underlying or contributory 
causes of the veteran's death.  As Dr. C. later stated, he 
believed that he erred in certifying the original death 
certificate without considering the veteran's past medical 
history or information obtained from the veteran's companion 
the afternoon of his death due to his being in a state of 
confusion, grief and haste following the death of his father. 
August 1999 affidavit of Dr. C.  However, in light of the 
fact that Dr. C.'s statements indicate that he clearly had 
concerns about the veteran's symptomatology and its 
relationship to seizures during the days surrounding the 
veteran's death and that he arranged for the veteran to see 
Dr. L-Q. during that time frame (April 2004 letter from Dr. 
C.), the absence of such pathology on the original death 
certificate is notable.

In addition to the foregoing, the Board has concerns about 
Dr. C.'s medical opinion that the apparent seizure the 
veteran had on the day of his death was more likely than not 
a Jacksonian seizure associated with the veteran's chronic 
brain syndrome since the other medical opinions of record 
essentially indicate that such a finding is completely 
speculative in nature.  Specifically, the Board refers to the 
medical opinion provided by Dr. L-Q., the veteran's last 
clinical physician, in which Dr. L-Q. reported that the 
veteran could have developed a Jacksonian seizure while 
driving home on the day of his death, and that this partial 
seizure could have progressed to a generalized grand mal 
seizure that ultimately led to the veteran's cardio-
respiratory arrest. This language is speculative at best; the 
law does not permit service connection based upon speculative 
or conjectural medical opinions on etiology. See 38 C.F.R. § 
3.102; see also Morris v. West, 13 Vet. App. 94, 97 (1999); 
Bloom v. West, 12 Vet. App. 185, 186-87 (1999).  In addition, 
Dr. L-Q. stated that it was just as likely that the 
presentation or manifestation of the veteran's seizure 
symptoms could also be attributed to a ventricular arrhythmia 
secondary to a myocardial injury and subsequent cerebral 
anoxia, leading to a seizure and death. December 2004 letter 
from Dr. L-Q.  Although it is clear that Dr. C. and Dr. L-Q. 
are acquainted and Dr. C. had access to Dr. L-Q.'s medical 
opinion, Dr. C. failed to address or even discuss Dr. L-Q.'s 
alternative theory as to the veteran's seizure symptomatology 
on the day of his death.  
 
In addition to the medical opinion provided by Dr. L-Q., the 
claims file contains three (3) VA medical opinions provided 
by the Chief Medical Officer of VA's outpatient clinic in 
Manila (a VA neuropsychiatrist) addressing the medical 
question of the likelihood that the veteran's service-
connected chronic brain syndrome and/or seizure disorder 
associated with the veteran's chronic brain syndrome 
contributed to the veteran's death. See VA medical opinion 
requests dated in September 2000, May 2004 and October 2007; 
April 2002 Statement of the Case, p. 5 (the RO indicated that 
the October 2000 VA expert opinion was provided by a VA staff 
neuropsychiatrist).  In his initial medical opinion dated in 
October 2000, VA's medical examiner reviewed the evidence 
available to him at that time, which consisted of the 
veteran's amended death certificate and the August 1999 
affidavit of Dr. C. October 2000 VA medical opinion.  In 
doing so, the examiner reported that even though the veteran 
was diagnosed with chronic brain syndrome, it could not be 
discounted that he died due to other causes that could lead 
to the immediate cause of a myocardial infarction; and that 
these other causes mainly were the veteran's illnesses of 
diabetes mellitus, hypertension and his ischemic heart 
ailments.  In light of that fact, the doctor believed that 
the veteran's chronic brain syndrome contributed very 
minimally or none at all to the veteran's death.  

Subsequent to the association of additional evidence to the 
claims file, the VA examiner provided an addendum medical 
opinion after reviewing the entire claims file, with 
particular emphasis on (1) the veteran's death certificate, 
(2) the medical records reviewed and the opinion of Dr. L-Q., 
(3) the letter from the veteran's son Dr. C. dated in April 
2004, (4) the May 2003 affidavit of M.G. and (5) the doctor's 
own October 2000 opinion, he continued to opine that the 
veteran's chronic brain syndrome did not contribute to the 
veteran's death. June 2004 VA medical opinion.  In doing so, 
the VA doctor reported that he found the medical opinion from 
Dr. L-Q. to be based purely on speculation and that the 
significant contributory factors to the veteran's myocardial 
infarction should be considered to be the veteran's diabetes 
mellitus, hypertension and ischemic heart disease.  In 
addition, he reported that after reviewing the affidavit of 
M.G., he found that this affidavit essentially indicated only 
that M.G. witnessed a generalized seizure disorder which 
occurred prior to the veteran's myocardial infarction; and 
that witnessing such an event did not equate to evidence of a 
nexus between the seizure and the veteran's myocardial 
infarction itself. Id.  

Lastly, a second addendum VA medical opinion was associated 
with the claims file in November 2007 after the Board 
remanded the appellant's claim for association of additional 
outstanding medical records.  At that time, the RO requested 
that the VA medical doctor review all evidence of record and 
provide an opinion as to whether the veteran had a seizure 
disorder that was causally or etiologically related to his 
service-connected chronic brain syndrome; and if so, whether 
a seizure disorder caused the veteran's myocardial infarction 
and subsequent cardiac arrest that ultimately caused the 
veteran's death.  In responding to the RO's question, the VA 
doctor essentially opined that the veteran did experience 
epilepsy secondary to his service-connected chronic brain 
syndrome; but opined that it was not at least as likely as 
not that the veteran's service-connected chronic brain 
syndrome or epilepsy contributed to his death.  In doing so, 
the VA doctor stated that to further instigate that the 
veteran's death was due to the contributory nature of the 
epilepsy that was secondary to his service-connected chronic 
brain syndrome would be resorting to mere speculation. 
November 2007 VA addendum opinion, p. 2.  He specifically 
indicated that such a finding would be entirely speculative 
since the veteran did not die prematurely but rather at an 
advanced age of 79; and that it would be particularly 
speculative to find a nexus between the veteran's service-
connected chronic brain syndrome and his myocardial 
infarction/cardiac arrest in light of the fact that the 
veteran had numerous multisystemic medical maladies such as 
diabetes mellitus, hypertension and ischemic heart disease 
that could be the more rational cause of death.  In his 
medical opinion, to find that the veteran's epilepsy per se 
contributed to the veteran's death would be without any 
objective basis. Id.  

Thus, after reviewing the VA and private medical opinions of 
record in conjunction with the other evidence contained in 
the claims file, the Board finds the October 2000, June 2004 
and November 2007 VA medical opinions and the December 2004 
private medical opinion from Dr. L-Q. to be more persuasive 
and credible than the medical opinion provided by Dr. C., for 
the reasons discussed above.  Since it would be speculative 
to say that the seizure apparently suffered by the veteran on 
the day of his death was associated with the veteran's 
chronic brain syndrome rather than a ventricular arrhythmia 
secondary to a myocardial injury and subsequent cerebral 
anoxia, the Board concludes that the preponderance of the 
evidence is against the appellant's claim for service 
connection for the cause of the veteran's death. 

In making this decision, the Board, while sympathetic to the 
appellant in this case, finds that the more persuasive 
evidence indicates that the veteran's heart problems were not 
in any way related to his period of service or to a seizure 
disorder associated with his service-connected chronic brain 
syndrome or that the veteran's service-connected chronic 
brain syndrome caused or contributed to his death.  Since the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply in this case.  As 
such, the claim must be denied. See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

C.  Accrued benefits

Accrued benefits are defined as "periodic monetary benefits 
. . . authorized under law administered by [VA], to which a 
payee was entitled at his or her death under existing ratings 
for decisions or those based on evidence in the file at the 
date of death, and due and unpaid . . . ." 38 U.S.C.A. § 
5121(a); 38 C.F.R. 3.1000 (a)(as amended 71 Fed. Reg. 78368 
(effective Jan. 29, 2007)).  Moreover, an "[a]pplication for 
accrued benefits must be filed within one year after the date 
of death." 38 C.F.R. § 3.1000 (c).  The appellant's claim 
was timely filed.

In Jones v. West, the Federal Circuit concluded that, "for a 
surviving spouse to be entitled to accrued benefits, the 
veteran must have had a claim pending at the time of his 
death for such benefits or else be entitled to them under an 
existing rating or decision." Jones, 136 F.3d 1296, 1299 
(Fed. Cir. 1998).  The Federal Circuit noted that "a 
consequence of the derivative nature of the surviving 
spouse's entitlement to a veteran's accrued benefits claim is 
that, without the veteran having a claim pending at time of 
death, the surviving spouse has no claim upon which to derive 
his or her own application." Id. at 1300.

The Board notes that the statute governing accrued benefits 
was amended in January 2003 to eliminate the prior two-year 
restriction on the payment of accrued benefits.  The revision 
to the statute applies only to deaths occurring on or after 
the date of enactment, which was December 16, 2003. See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 104, 
117 Stat. 2651 (Dec. 16, 2003).  As such, the appellant's 
claim is considered under the previous version of 38 U.S.C.A. 
§ 5121(a). 

Historically, the prior version of 38 U.S.C.A. § 5121(a), 
provided that, upon the death of a veteran, periodic monetary 
benefits to which he was entitled to, on the basis of 
evidence in the file at the date of death (accrued benefits), 
and due and unpaid for a period not to exceed two years, 
shall, upon the death of such individual, be paid to a living 
person, including the veteran's spouse. 38 U.S.C.A. § 
5121(a).  The statute provided for: (1) periodic payments to 
which an individual was entitlement at death under existing 
ratings for decisions or (2) periodic monetary benefits based 
on evidence in the file at the date of an entitled 
individual's death and due and unpaid for a period not to 
exceed two years. See Bonny v. Principi, 16 Vet. App. 504, 
507 (2002).  The phrase "not to exceed two years" has been 
interpreted by the Federal Circuit as not limiting survivors 
of veterans to recovery only of those benefits that accrued 
in the two years immediately preceding a veteran's death.  
Rather, 38 U.S.C.A. § 5121(a) (as in effect prior to December 
16, 2003) limited the total accrued benefit payments that a 
survivor may receive to those accrued benefits due and unpaid 
for up to a two-year period. See Terry v. Principi, 367 F.3d 
1291 (Fed. Cir. 2004).  The Federal Circuit held in Terry 
that section 5121(a) "only limits a survivor's recovery of 
accrued veteran's benefits to a maximum two-year period of 
benefits accrued at any time during the veteran's life."  
The Federal Circuit held that the Court had erred in its 
interpretation of section 5121(a), which had found that the 
payment of accrued benefits was limited to the two year 
period immediately preceding the veteran's death.

In Bonny, the veteran, who incurred gunshot wounds in World 
War II, was assigned a 30 percent rating for the residuals of 
the wounds in February 1948.  In August 1995, during his 
lifetime, the RO determined that the February 1948 decision 
was clearly and unmistakably erroneous in not assigning a 50 
percent rating.  Five days after this decision was rendered, 
the veteran died.  The RO awarded his surviving spouse the 
difference between the amount of compensation payable at the 
30 percent rate and that payable at a 50 percent rate as an 
accrued benefit for the two years preceding his death.  The 
surviving spouse appealed, and asserted that she was entitled 
to the full compensation that would have been payable to the 
veteran retroactive to February 1, 1948.

The Court then reviewed the statute, 38 U.S.C.A. § 5121(a), 
and held that the statute provided two different classes of 
benefits that may be payable on the death of a veteran: (1) 
periodic monetary benefits to which the veteran was entitled 
at death under existing ratings or decisions, which the Court 
referred to as "benefits awarded but unpaid," or (2) 
periodic monetary benefits based on evidence in the file at 
the date of the veteran's death and due and unpaid for a 
period not to exceed two years, which the Court referred to 
as "accrued benefits."  The Court also held that the two-
year limitation applied only to "accrued benefits," not 
"benefits awarded and unpaid," and that when benefits have 
been awarded but not paid prior to the veteran's death, the 
eligible survivor is entitled to receive the entire amount of 
the award. Bonny, 16 Vet. App. at 507.  

The Federal Circuit reviewed the above-referenced section of 
the statute in Terry.  In Terry, the veteran in that case, 
during his lifetime, claimed that a May 1986 decision was 
clearly and unmistakably erroneous in awarding an effective 
date of April 14, 1986, for a TDIU rating, and asserted that 
he was entitled to an effective date in April 1985.  The RO 
denied that claim in July 1995, and the veteran appealed the 
decision to the Board.  He died, however, in August 1997, 
prior to the Board's consideration of his appeal.  His 
surviving spouse in September 1997 claimed entitlement to his 
unpaid accrued benefits for April 1985 to April 1986.

In Terry, the Federal Circuit reviewed the Court's holding in 
Bonny that 38 U.S.C.A. § 5121(a) provided two different 
classes of benefits: the "benefits awarded but unpaid" and 
"accrued benefits," and confirmed that interpretation of 
the statute.  The Federal Circuit determined that 38 U.S.C.A. 
§ 5121(a) did not limit the survivor's eligibility for 
accrued benefits to the two years immediately preceding the 
veteran's death, but that the survivor was entitled to the 
accrued benefits due the veteran for any two year period.  
The Federal Circuit held, however, that when determining 
eligibility for "accrued benefits," rather than "benefits 
awarded but unpaid," the survivor is limited to a two-year 
period of eligibility.

Thus, the difference between the factual scenario in Bonny 
and that in Terry is that, in Bonny, the RO had determined 
that the prior rating decision was clearly and unmistakably 
erroneous and awarded the veteran retroactive benefits prior 
to his death.  The surviving spouse's eligibility was, 
therefore, based on "benefits awarded but unpaid."  In 
Terry, as in this case, the veteran had not been found to be 
entitled to any retroactive benefits prior to his death.  The 
surviving spouse's eligibility was, therefore, based on 
evidence in the file at the date of the veteran's death, or 
"accrued benefits," and limited to a two-year period.

As discussed above, the veteran died in July 1999.  The RO 
denied this claim on the basis that there was no claim 
pending at the time of the veteran's death.  In this regard, 
the Board observes that 38 C.F.R. § 3.160(c) defines a 
"pending claim" as an application that has not been finally 
adjudicated.  In addition, 38 C.F.R. § 3.160(d) defines a 
"finally adjudicated claim" as one that has been allowed or 
disallowed by the agency of original jurisdiction and become 
final by expiration of the one-year period after date of 
notice or by denial on appellate review.

In this case, there is no evidence in the record that any 
additional claims were filed or that there was any pending 
claim or appeal when the veteran died.  Therefore, the 
threshold legal criteria for establishing entitlement to 
accrued benefits are not met; the appeal as to this issue 
must also be denied. See 38 U.S.C.A. § 5121; 38 C.F.R. § 
3.1000(c).

ORDER

Service connection for the cause of the veteran's death under 
38 U.S.C.A. § 1310 is denied.

Entitlement to accrued benefits is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


